Judgment affirmed. See journal entry.
It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same is hereby, affirmed; it appearing to this court that the said defendant in error is a private corpo*469ration, all of whose property and assets are operated in the conduct of its private business, said company, defendant in error, not having or exercising any public or other franchise in addition to that stated.
Nichols, C. J., Shauck, Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.